DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on December 16, 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 103 in the previous office action have been withdrawn for the following reasons.
With respect to Claim 21, the claim has been amended to overcome the prior art.  The applicants’ remarks [pages 11-16 of submission] are fully incorporated by reference herein.  Support for the new features added to Claim 21 are found in paragraph [0017] of the specification.
With respect to Claim 25, the applicants’ arguments [remarks on page 24 of submission] have been found to be persuasive and are fully incorporated by reference herein.  Moreover, the examiner has reconsidered the secondary reference of Kamiya.  The teachings of the synthetic resin material of Kamiya are in a different field of endeavor compared to JP’923 or Aoki.  Therefore, it would not be obvious to combine Kamiya with JP’923 or Aoki.
Upon further consideration by the examiner, Claims 27, 30, 49, 51, 52, 56, 58 through 61 and 64 through 67, have been rejoined with Claim 21.  Upon performing an updated search for Claim 21, it was determined that was no burdensome search for the above claims being rejoined.
Therefore, Claims 21 through 30 and 49 through 67 are pending below.
Claim Objections
Applicant is advised that should Claims 27 and 29 be found allowable, Claims 49 and 63, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
Claims 22, 28 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 22, “the portion of the non-metal thermal interface material” (lines 3-4) lacks positive antecedent basis.
In Claim 28, either the entire phrase of “the portion of the thermal phase change material” (lines 9-10) lacks positive antecedent basis, or a portion of the phrase of “the thermal phase change material” (line 10) lacks positive antecedent basis.
In Claim 61, it unclear what is meant by “a subsequent component” (line 3) and whether this a separate component from the previous recitation of “components” (line 2 of Claim 21).

Allowable Subject Matter
Claims 21, 23 through 27, 29, 30, 49 through 60 and 62 through 67 have been allowed.
Claims 22, 28 and 61 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896